DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-9, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0178772 (Gerez) in view of US 20090110541 (Southwick) and US 6904371 (Sonnichsen).
Regarding Claim 1, 21-22, Gerez teaches a method for monitoring vibration in an engine (Fig 1), comprising: receiving, at a computing device/controller (para 33-35; signal processing may be done in a computer), a vibration signal from at least one sensor coupled to the engine and indicative of vibrations of the engine measured by the sensor (step E10; vibration signal from engine, see para 31-38) and a speed signal representative of an operating speed of the engine (step E20, para 34-38); determining, at the computing device, an amplitude of the vibration signal (para 38-40), comparing the amplitude of the vibration signal to a predetermined vibration threshold (para 9-14, 35-41; amplitude of vibration signals is compared to a vibration threshold predetermined as a function of the speed of the rotor), producing an alert in response to determining 
Gerez is silent as to determining, at the computing device, a target frequency of the engine based on the speed signal, altering, via the computing device, a center frequency of a filtering system so that a pass-band of the filtering system contains the target frequency, filtering, at the computing device, the vibration signal with the filtering system to obtain a filtered vibration signal. However, Sonnichsen teaches a computing device (Fig 1a; computing device 30, 39, 40); determining, at the computing device, a target frequency of the engine based on the speed signal (in 34, see col. 4, line 63 to col. 5, line 11, wherein the filter selects only those vibrations with frequencies matching the instantaneous frequency of rotation of 11; thus the target frequency is the instantaneous frequency of rotation); altering, via the computing device, a center frequency of a filtering system so that a pass-band of the filtering system contains the target frequency (in 34, see col. 3, line 63 to col. 4, line 11 and col 5 ll. 1-35; wherein 34 is a band pass filter selecting the desired frequency components based on the frequency of rotation and on current rotational speed, thus altering the center frequency of the band to contain the target frequency, see also col. 10, lines 35-39); filtering, at the computing device, the vibration signal with the filtering system to obtain a filtered vibration signal (signal from 14 filtered with filter 34). Sonnichsen further teaches producing an alert in response to determining that the amplitude of the filtered vibration 
Gerez in view of Sonnichsen teaches the invention as claimed and as discussed above but is silent as to the computing device being a full-authority digital engine control (FADEC) system (also construed as an “engine controller”). Southwick teaches (in Fig. 1) a similar control method, including the computing device being a full-authority digital engine control (FADEC) system (see Para. [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
The entire vibration management module in Southwick is part of the FADEC (Fig 4 and para 26-27). Thus, when the combination of Gerez in view of Sonnichsen and Southwick is made, the FADEC would be responsible for Gerez in view of Sonnichsen’s entire vibration module and process including receiving signals, determining target frequency, altering center frequency, filtering the signal, determining amplitude, comparing the amplitude to a threshold, determining fault, and controlling the response, including producing an alert. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, using the FADEC to perform the claimed vibration management steps yields predictable results. Regarding claim 21, Gerez in view of Sonnichsen teaches the engine controller performing the steps as discussed above. However, even if Gerez in view of Sonnichsen was not interpreted as teaching the engine controller, Southwick teaches an engine controller (the FADEC) as discussed above, and when the combination of Gerez in view of Sonnichsen and Southwick is made, the FADEC/engine controller would be configured to perform all of the vibration monitoring steps.
Regarding claims 2-3, Sonnichsen further teaches that under an unacceptable level of vibration, the processor 40 may halt rotation of the shaft of the engine 11 (col 7 ll. 34-39). In the combination of Gerez in view of Sonnichsen and Southwick, 
Regarding Claim 8, Gerez in view of Sonnichsen and Southwick further teaches the invention as claimed and as discussed above, including determining a phase of vibration for the engine (with 38 in Sonnichsen) based on the filtered vibration signal and the target frequency of the engine (from 34; col 4 l. 63-col 5 l. 11; only those vibrations with frequencies matching the instantaneous frequency are used for further processing; thus, the phase determined at 38 is based on the target frequency). It would have been obvious to one of ordinary skill in the art at the time of filing to determine a phase of vibration for the engine based on the filtered vibration signal and the target frequency of the engine in order to perform analysis on the necessary and relevant frequencies, as taught by Sonnichsen. It has been held that combining or simple 
Regarding Claim 9, Gerez in view of Sonnichsen and Southwick teaches the invention as claimed and as discussed above, including the determining of the phase of vibration comprises comparing a peak frequency of the filtered vibration signal with a signal indicative of a position of a reference marker of the engine (in Sonnichsen, angular location of vibration anomaly is compared to reference marker 18 and phase detector indicates a relationship between the phase of the filtered vibration signal and the reference signal; see col. 5, lines 30-48). It would have been obvious to one of ordinary skill in the art at the time of filing to make the determining the phase of vibration comprises comparing a peak frequency of the filtered vibration signal with a signal indicative of a position of a reference marker of the engine in order to establish a relationship between the phase of the filtered vibration signal and the reference signal, as taught by Sonnichsen. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, comparing a peak frequency of the filtered vibration signal with a signal indicative of a position of a reference marker of the engine yields predictable results.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0178772 (Gerez) in view of US 20090110541 (Southwick) and US 6904371 (Sonnichsen) and further in view of US 6,659,712 (Brooks).
Regarding Claim 4, Gerez in view of Sonnichsen in view of Southwick teaches the invention as claimed and as discussed above. Gerez in view of Sonnichsen in view of Southwick is silent as to the determining of the amplitude of the filtered vibration signal comprising determining a magnitude of a peak-to-peak amplitude of the filtered vibration signal. Brooks teaches a similar vibration monitoring system, including determining a magnitude of a peak-to-peak amplitude (see col. 7, lines 8-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerez in view of Sonnichsen in view of Southwick to make the determining the vibration amplitude of the filtered vibration signal comprising determining a magnitude of a peak-to-peak amplitude, in order to detect widespread damage to the airfoils in the engine, as taught by Brooks in col. 1, lines 38-45. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, determining a magnitude of peak to peak amplitude to determine vibration yields predictable results.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gerez in view of Sonnichsen in view of Southwick and further in view of US 20170356302 (Descamps).
Regarding Claim 6, Gerez in view of Sonnichsen in view of Southwick teaches the invention as claimed and as discussed above. Gerez in view of Sonnichsen in view of Southwick is silent on determining, at the FADEC system and based on the filtered vibration signal, whether a fan-blade-off event has occurred, the fan-blade-off event indicative of a mechanical failure of a fan of the engine; and in response to determining that the fan-blade-off event has occurred, implementing, via the FADEC system, at least one corrective measure for the engine. Descamps teaches (in Fig. 5) a similar gas turbine, including determining, based on the vibration signal, whether a fan-blade-off event has occurred, the fan-blade-off event indicative of a mechanical failure of a fan of the engine (see Para. [0041] for determining severe mechanical failure based on vibration signal, wherein the severe mechanical failure is a blade out event according to Para. [0050]) and responsive to determining that the fan-blade-off event has occurred, implementing at least one corrective measure for the engine (closing fuel metering valves as discussed in Para [0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerez in view of Sonnichsen in view of Southwick to include determining, based on the vibration signal (in the case of Gerez in view of Sonnichsen in view of Southwick a filtered vibration signal), whether a fan-blade-off event has occurred, the fan-blade-off event indicative of a mechanical failure of a fan of the engine; and responsive to determining that the fan-blade-off event has occurred, implementing at least one corrective measure for the engine, in order to determine severe mechanical failure of the engine so as to avoid an engine restart and avoid a potential fire hazard, as taught by Descamps in Para. [0008]. As discussed above, the FADEC as taught by Southwick would be responsible for the .

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gerez in view of Sonnichsen in view of Southwick, and US 20170356302 (Descamps) in further view of US 20090162191 (Kang).
Regarding Claim 7, Gerez in view of Sonnichsen in view of Southwick, and Descamps teaches the invention as claimed and as discussed above. Gerez in view of Sonnichsen in view of Southwick, and Descamps is silent to the alert comprising an indication of the fan-blade-off event. Kang teaches (in Fig. 1) a similar monitoring system, including responsive to determining that the fan-blade-off event has occurred, producing an alert for an operator of the engine (see Para. [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerez in view of Sonnichsen in view of Southwick, and Descamps to make the alert an indication of the breakage of the blade, as taught by Kang in Para. [0050]. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the alert indicative of the fan-blade-off event yields predictable results.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0178772 (Gerez) in view of US 20090110541 (Southwick) and US 6904371 (Sonnichsen), as applied to claim 21 above, and further in view of US 20170356302 (Descamps) and US 2018/0080387 (Boniface).
Regarding Claim 23, Gerez in view of Sonnichsen and Southwick is silent as to the triggering of the response comprising triggering an adjustment to a gear setting of the engine. However, Descamps teaches (in Fig. 5) a similar gas turbine, including determining, based on the vibration signal, whether a fan-blade-off event has occurred, the fan-blade-off event indicative of a mechanical failure of a fan of the engine (see Para. [0041] for determining severe mechanical failure based on vibration signal, wherein the severe mechanical failure is a blade out event according to Para. [0050]), and Boniface teaches that in a failure mode such as a fan blade off event, a gear setting may be adjusted in order to avoid high loads being transmitted to the gearbox and shaft (para 67; “gear setting” construed as activation or de-activation of the clutch 62, which determines connection or disconnection of the gearbox, i.e. gear setting). It would have been obvious to one of ordinary skill in the art at the time of filing to determine, based on the vibration signal, whether a fan blade off event has occurred, and to adjust a gear setting in order to avoid high loads being transmitted to the gearbox and thrust shaft, as taught by Descamps and Boniface.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0178772 (Gerez) in view of US 20090110541 (Southwick) and US 6904371 , as applied to claim 21 above, and further in view of US 2007/0129856 (Fukuda).
Regarding Claim 24, Gerez in view of Sonnichsen and Southwick further teaches triggering of the response comprising triggering a change in output power of the engine (see rejection of claim 2-3 above; as taught by Sonnichsen, engine output power may be reduced), but is silent as to a change in output power of a second engine. It would have been obvious to one of ordinary skill in the art at the time of filing to adjust at least one operational parameter of the engine using the FADEC system (the computing system) based on the amplitude of the filtered vibration signal, wherein the adjusting of the at least one operational parameter of the engine comprises adjusting an engine output power (a control action is taken to halt rotation of the engine which would reduce the engine output power), in order to reduce the risk of an accident or failure, as taught by Sonnichsen (col 1 ll. 33-col 2 l. 40). 
Fukuda further teaches that an aircraft may comprise multiple engines and thrust may be produced evenly between the two engines, but when failure occurs in one engine, engine output may be increased in the remaining engine in order to allow the aircraft to continue flying with one engine (see abstract, para 9-19). It would have been obvious to one of ordinary skill in the art at the time of filing to provide the aircraft with two engines, make the triggering of the response comprising a change in output power of the engine in order to reduce the risk of accident, as taught by Sonnichsen, and to change an output power of a second engine in order to allow the aircraft to continue flying, as taught by Fukuda.

Claim 11-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable US 2011/0178772 (Gerez) in view of US 6904371 (Sonnichsen) and US 20170145852 (McCune).
Regarding Claim 11, Gerez teaches a system for monitoring vibration in an engine (Fig 1), comprising: a computer for: receiving, at a computing device/controller (para 33-35; signal processing may be done in a computer), a vibration signal from at least one sensor coupled to the engine and indicative of vibrations of the engine measured by the sensor (step E10; vibration signal from engine, see para 31-38) and a speed signal representative of an operating speed of the engine (step E20, para 34-38); determining, at the computing device, an amplitude of the vibration signal (para 38-40), comparing the amplitude of the vibration signal to a predetermined vibration threshold (para 9-14, 35-41; amplitude of vibration signals is compared to a vibration threshold predetermined as a function of the speed of the rotor), producing an alert when the amplitude of the filtered vibration signal exceeds the predetermined vibration threshold (step E70, para 42; “when” is defined as “in the event that” or “if” by Merriam Webster).
Gerez is silent as to determining, at the computing device, a target frequency of the engine based on the speed signal, altering, via the computing device, a center frequency of a filtering system so that a pass-band of the filtering system contains the target frequency, filtering, at the computing device, the vibration signal with the filtering system to obtain a filtered vibration signal. However, Sonnichsen teaches a computing device (Fig 1a; computing device 30, 39, 40); determining, at the computing device, a target frequency of the engine based on the speed signal (in 34, see col. 4, line 63 to col. 5, line 11, wherein the filter selects only those vibrations with frequencies matching 
Gerez in view of Sonnichsen teaches the invention as claimed and as discussed above but is silent on the computing device being a full-authority digital engine control (FADEC) system. McCune further teaches (in Para. [0033-34]) the processing unit and the computer- readable memory being part of a full-authority digital engine control (FADEC) system (see Para. [0033-34]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerez in view of Sonnichsen and McCune, as discussed so far to include the processing unit and the computer- readable memory being part of a full-authority digital engine control (FADEC) system, to provide a component for executing the vibration monitoring process, as taught by McCune in Para. [0033-34].It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, using a FADEC as the computing device yields predictable results.
McCune further teaches (in Para. [0033-34]) a similar vibration monitoring system, including a non-transitory computer-readable memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit for performing the vibration monitoring steps (see Para. [0033-34]; specifically non transitory memories capable of implementing logic). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerez in view of Sonnichsen to provide a FADEC that includes a processing unit and a non-transitory computer-readable memory communicatively coupled to the processing unit and comprising computer- readable program instructions executable by the processing unit performing the above steps, to 
The entire process of vibration management of McCune is executed by the FADEC (para 33-35). Thus, when the combination of Gerez in view of Sonnichsen and McCune is made, the FADEC would be responsible for the entire vibration management process of Gerez in view of Sonnichsen including receiving signals, determining target frequency, altering center frequency, filtering the signal, determining amplitude, comparing the amplitude to a threshold, determining fault, and producing an alert. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, using the FADEC to perform the claimed vibration management steps yields predictable results.
Regarding claims 12-13, Sonnichsen further teaches that under an unacceptable level of vibration, the processor 40 may halt rotation of the shaft of the engine 11 (col 7 ll. 34-39). In the combination of Gerez in view of Sonnichsen and McCune, determination of the unacceptable level of vibration is based on the amplitude 
Regarding Claim 18,
Regarding Claim 19, Gerez in view of Sonnichsen and Southwick teaches the invention as claimed and as discussed above, including the determining of the phase of vibration comprises comparing a peak frequency of the filtered vibration signal with a signal indicative of a position of a reference marker of the engine (in Sonnichsen, angular location of vibration anomaly is compared to reference marker 18 and phase detector indicates a relationship between the phase of the filtered vibration signal and the reference signal; see col. 5, lines 30-48). It would have been obvious to one of ordinary skill in the art at the time of filing to make the determining the phase of vibration comprises comparing a peak frequency of the filtered vibration signal with a signal indicative of a position of a reference marker of the engine in order to establish a relationship between the phase of the filtered vibration signal and the reference signal, as taught by Sonnichsen. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, comparing a peak frequency of the filtered vibration signal with a signal indicative of a position of a reference marker of the engine yields predictable results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gerez in view of Sonnichsen and McCune, in further view of US 6,659,712 (Brooks).
Regarding Claim 14, Gerez in view of Sonnichsen and McCune teaches the invention as claimed and as discussed above. Gerez in view of Sonnichsen and McCune is silent as to the determining of the amplitude of the filtered vibration signal comprising determining a magnitude of a peak-to-peak amplitude of the filtered vibration .

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gerez in view of Sonnichsen and McCune, in further view of US 20170356302 (Descamps).
Regarding Claim 16, Gerez in view of Sonnichsen and McCune teaches the invention as claimed and as discussed above. Gerez in view of Sonnichsen and McCune is silent as to the instructions further executable for determining, at the FADEC system and based on the filtered vibration signal, whether a fan-blade-off event has occurred, the fan-blade-off event indicative of a mechanical failure of a fan of the engine; and in response to determining that the fan-blade-off event has occurred, implementing, via the FADEC system, at least one corrective measure for the engine. Descamps teaches (in Fig. 5) a similar gas turbine, including determining, based on the vibration signal, whether a fan-blade-off event has occurred, the fan-blade-off event .

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gerez in view of Sonnichsen, McCune and Descamps, in further view of US 20090162191 (Kang).
Regarding Claim 17, Gerez in view of Sonnichsen, McCune and Descamps teaches the invention as claimed and as discussed above. Gerez in view of Sonnichsen, McCune and Descamps is silent as to the alert comprising an indication of the fan-blade-off event. Kang teaches (in Fig. 1) a similar monitoring system, including responsive to determining that the fan-blade-off event has occurred, producing an alert for an operator of the engine (see Para. [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerez in view of Sonnichsen, McCune and Descamps to include responsive to determining that the fan-blade-off event has occurred, making the alert indicative of a fan-blade-off event, as taught by Kang in Para. [0050]. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the alert indicative of the fan-blade-off event yields predictable results.

Response to Arguments
Applicant's arguments filed 1/7/22 have been fully considered but they are not persuasive. 
With regards to Applicant’s argument that “Gerez discloses an analysis step E50 must be performed if the amplitude signal is greater than a predetermined threshold to avoid false positives”, and that “just because the amplitude signal is greater than the 
Examiner notes that “in response”, “when”, and “if” do not define direct relationships between one step and another. For example, in US 2016/0368612 (para 26): “The engine control is configured, in response to the thrust command, and based on the engine data 106 and the avionics data 108 to control the thrust generated by the 
US 2016/0348593 (claim 13, Fig 6) teaches: “adjusting a position of an inlet guide vane in response to detecting the off-load transient”. Step 701 detects the off-load transient. Step 705 adjusts the inlet guide vane position. There are three steps in between the two, but nevertheless, step 705 is “in response to” step 701. The same logic applies to the terms “when” and “if” which are in the event, condition, or situation that X condition is true, resultant Y may occur.
With regards to Applicant’s argument that “Sonnichsen teaches further processing of a vibration amplitude is required in order to satisfy the need in the art for accurately detecting fatigue, cracks, and other anomalies in rotating components” and “Sonnichsen teaches away from the method taught in Gerez where an amplitude (opposed to a crack vector) is compared to a threshold”, Examiner respectfully disagrees. Sonnichsen was not cited for teaching the crack vector Ac, as Gerez already taught comparing vibration amplitude to a threshold. Rather, Sonnichsen was cited for teaching known signal processing methods (e.g. filtering). Adding the filtering taught by .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741